Davis, J. (concurring):
I concur for reversal. I think the intent of the Legislature was, as stated in the act, to repeal the Code of Civil Procedure and to substitute on October 1, 1921, the Civil Practice Act in governing practice and procedure in our courts. (Civil Practice Act, §§ 1568, 1577.) On the two prior occasions when our practice has been changed, the purpose of the Legislature was made clear in somewhat similar language, that only in proceedings pending in actions already commenced and in those where definite, existing rights might be lost or *207impaired, did the old practice remain in force. (Code Civ. Proc. §§ 3349, 3352; Laws of 1848, chap. 379, §§ 388, 389, 390; Id. chap. 380, § 2; Laws of 1876, chap. 449.; Mayor, etc., v. Schermerhorn, 1 N. Y. 423; Selden v. Vermilya, Id. 534.)
It does not seem possible that it was intended to have in force for several years two methods of regulating procedure. Actions commenced on September thirtieth may proceed to trial and judgment, appeals may be taken and argued, and the Court of Appeals may eventually reverse the judgment and send the case back for a new trial. The complaint may be amended of necessity to conform to the law established in the case. May a demurrer then be interposed, and must all further proceedings be conducted under the provisions of the Code of Civil Procedure, long before repealed? The proposition seems to be an absurdity, yet it is urged that such is the meaning of section 1569 of the Civil Practice Act. It says: “ Proceedings pursuant to law in an action or special proceeding taken prior to the time this act takes effect shall not be rendered ineffectual or impaired by this act or by the repeal thereby of any provision of the Code of Civil Procedure, unless otherwise expressed, and subsequent proceedings in such action or special proceeding must be conducted in accordance with the laws in force on the day before this act takes effect, except as otherwise provided in this article. * * * ”
By “ subsequent proceedings ” I understand the further proceedings had in the courts in making disposition of the proceedings already begun in an action or special proceeding commenced before October first. This interpretation would accord with the simpler and clearer language in the similar provisions in regard to proceedings taken by State writ. (Civil Practice Act, § 1570.) Proceedings instituted before October first were saved from impairment or becoming ineffectual by the repeal of the Code of Civil Procedure (§ 1569), and existing rights were preserved which otherwise might be lost (§ 1573). Many demurrers had been interposed, motions had been made and other proceedings had been begun under the old practice, which were pending October first; and rights had accrued or been acquired and liabilities and defenses had accrued or been established at that time. The particular procedure then existing had been abolished or changed by the new practice, *208yet it would have been unjust to leave the actions or special proceedings in a state of confusion, or deprive parties of existing rights and defenses, by cutting off all at once the remedies theretofore given. This condition was anticipated by the Legislature, and the proceedings and rights have been preserved until such time as they may be disposed of and proper remedies given under the then existing law. Even then by order the court or judge may, in the interest of justice, apply to any such proceedings any remedial provision of the new act not inconsistent with the proceedings theretofore had or taken in such action or special proceeding; and the provisions of the new act as to mistakes, defects and irregularities were made expressly applicable to pending actions and proceedings. (§ 1569.)
I think proceedings in all actions and special proceedings instituted after October first must be regulated by the new practice, regardless of whether the actions or special proceedings were begun before or after October first. Demurrers cannot be interposed (§ 260); orders for taking the depositions of witnesses are not necessary (§ 290). The new practice is supreme except in cases where special reservation is made to prevent the failure of justice.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.